DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 01/27/2022. 
Claims 2-3 and 14-15 are currently cancelled and Claims 21-30 are previously cancelled. Claims 1, 4-13, and 16-20 are pending in the application, with claims 1 and 13 being independent.
Allowable Subject Matter
Claims 1, 4-13, and 16-20 are allowed. Claims renumbered 1-16.

 The following is an examiner’s statement of reasons for allowance:  
During the telephonic interviews conducted on December 10, 2021, and January 26, 2022, the Examiner with Applicant’s Representative reached an agreement that the proposed amendments made to independent claims 1 and 13 were sufficient enough to overcome the outstanding rejections, which are now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious, a processing circuitry configured to, as recited among other limitations in the independent Claims 1 and 13, perform a data swap between the first memory and a second memory in response to a plurality of slots in the first memory having no empty slot, wherein a number of slots of a plurality of slots in the first memory is determined according to a number of execution units of program buffering of the non-volatile memory, and wherein the number of slots 
Consequently, Claims 1, 4-13, and 16-20 (Claims renumbered 1-16) are allowed over the prior arts. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: February 7, 2022
Allowability Notice 20220207
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov